Citation Nr: 9935590	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to July 15, 1996 for 
the grant of a 100 percent evaluation for the veteran's 
service-connected paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

Also, in a November 1999 letter, the veteran's representative 
alleged clear and unmistakable error in a May 1981 rating 
decision on the basis of the termination of entitlement to a 
total disability evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU) 
and the reduction of the veteran's evaluation for paranoid 
schizophrenia from 100 percent to 70 percent.  The Board 
would point out that the rating reduction was in fact, 
effectuated in an October 1976 rating decision.  
Nevertheless, the Board refers the matter of whether there 
was clear and unmistakable error in both an October 1976 
rating decision reducing the evaluation for paranoid 
schizophrenia from 100 percent to 70 percent and a May 1981 
rating decision terminating entitlement to TDIU back to the 
RO for appropriate action.


FINDING OF FACT

The RO received the veteran's current claim for an increased 
evaluation for his service-connected paranoid schizophrenia 
on September 8, 1995, and entitlement to a 100 percent 
evaluation had arisen by that time.


CONCLUSION OF LAW

The criteria for an effective date of September 8, 1995 for 
the assignment of a 100 percent evaluation for the veteran's 
service-connected paranoid schizophrenia have been met.  38 
U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (1999). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991).  Except as otherwise 
provided, the effective date of an increase in compensation 
will be the date of receipt of the veteran's claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (1999).  In cases of disability compensation, 
the effective date will be the earliest date when it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (1999).  
However, in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 
the United States Court of Appeals for Veterans Claims held 
that 38 C.F.R. § 3.400(o)(2) is inapplicable in cases in 
which the filing of the claim preceded the increase.  
Instead, such a case requires the application of the general 
rule outlined in 38 C.F.R. § 3.400(o)(1).

In this case, the Board has reviewed the relevant procedural 
history regarding the veteran's service-connected paranoid 
schizophrenia.  The RO initially granted service connection 
for this disorder in a January 1976 rating decision, with a 
100 percent evaluation effective as of April 1975.  In an 
October 1976 rating decision, the RO reduced this evaluation 
to 70 percent, effective from January 1977.  The 70 percent 
evaluation was affirmed in an April 1987 Board decision and 
in rating decisions issued by the RO in May 1987, January 
1989, August 1989, and March 1994.  The veteran did not 
appeal these decisions.

On September 8, 1995, the RO received a statement from the 
veteran, in which he indicated that he sought an increased 
rating for his psychiatric disability.  The RO denied this 
claim in a February 1996 rating decision.  On July 16, 1996, 
the RO received a second statement from the veteran, in which 
he again indicated that he sought an increased rating for his 
psychiatric disability.  Again, this claim was denied in a 
September 1996 rating decision.  The veteran initiated an 
appeal of this denial, with his Notice of Disagreement 
received by the RO in November 1996.  The RO again denied the 
claim for an increased evaluation in a June 1997 rating 
decision, but, in the appealed October 1997 rating decision, 
the RO granted a 100 percent evaluation for paranoid 
schizophrenia.  This evaluation was made effective as of July 
15, 1996, the date of a VA hospital admission.

In reviewing the relevant procedural facts of this case, the 
Board observes that the date of receipt of the veteran's 
current claim preceded July 15, 1996.  The Board notes that 
the veteran's claim for a higher evaluation was reopened on 
September 8, 1995, when the RO received his claim for an 
increase.  The Board would also point out that the veteran's 
Notice of Disagreement, received in November 1996, was 
received within one year of the unfavorable February 1996 
rating decision issued subsequent to the RO's receipt of his 
claim in September 1995.  

The question then becomes when entitlement to a 100 percent 
evaluation arose.  In this regard, the Board observes that 
the veteran's claims file includes VA hospital reports 
covering hospitalizations from September 7 to October 2 in 
1995 and from May 20 to May 30 in 1996. 

The first hospitalization report, from September and October 
of 1995, indicates that the veteran was hospitalized for a 
variety of problems, including an abscess of the right 
nipple, a history of cocaine and alcohol dependency, and 
schizophrenia.  During this hospitalization, the veteran 
participated in the Dual Diagnosis Treatment Program and 
worked with 12-step groups.  While he was initially slow to 
open up in group psychotherapy, he began to tell stories 
about his chaotic childhood during the second week.  He was 
considered to be making acceptable progress but was 
discharged because of his failure to return from a weekend 
pass.  No Global Assessment of Functioning (GAF) score was 
rendered, but the veteran was noted to be competent and 
employable at discharge. 

In May 1996, the veteran was again hospitalized for medical 
stabilization of his alcohol and cocaine withdrawal.  Upon 
examination, the veteran was oriented times three and in no 
apparent distress.  Memory was intact, and insight and 
judgment were noted to be fair.  The veteran had no suicidal 
or homicidal ideation, but a suicide gesture from one year 
earlier was noted.  The hospital report indicates that the 
veteran was competent to handle known funds and assets and 
was employable.  The diagnoses included chronic paranoid 
schizophrenia, and, while no GAF score was rendered, an Axis 
V notation of "poor" was rendered.

In considering whether entitlement to a 100 percent 
evaluation arose prior to July 15, 1996, the Board observes 
that, prior to November 7, 1996, paranoid schizophrenia was 
for evaluation under 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1996).  Under this section, a 70 percent evaluation was 
warranted for lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation was in order for active psychotic 
manifestations of such extent, severity, persistence, or 
bizarreness as to produce total social and industrial 
inadaptability.  

The Board finds that the evidence from the period on and 
after the receipt of the veteran's September 1995 claim and 
prior to July 15, 1996 signifies a disability picture which 
does not appear to be fully contemplated by the criteria for 
a 70 percent evaluation under 38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).  While the Board observes that the veteran 
was noted to be employable during this period, his examiners 
provided no supporting rationale for this finding.  Moreover, 
the Board also notes that the report of a VA hospitalization 
in July and August of 1996, upon which the RO based the 
assignment of a 100 percent evaluation, also indicates that 
the veteran was employable.  Rather, in view of the May 1996 
notation that the veteran's functioning was "poor" and the 
evidence of multiple hospitalizations, and after considering 
all psychiatric symptomatology to be attributable to paranoid 
schizophrenia in view of Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of a nonservice-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition), the Board finds a basis for 
the assignment of an effective date of September 8, 1995, the 
date of receipt of the veteran's claim, for a 100 percent 
evaluation for paranoid schizophrenia.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).  


ORDER

An effective date of September 8, 1995 is granted for the 
assignment of a 100 percent evaluation for the veteran's 
service-connected paranoid schizophrenia.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

